Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	Claims 1-2, 4, 6-15, 19-20 and 30-34 are pending and are under examination.

Priority
Applicant’s claim for domestic priority under 35 U.S.C. 119(e) is acknowledged.  

Drawings
The drawings in this application have been accepted.  No further action by Applicant is required.

Election/Restrictions

Applicant’s election without traverse of Group I and the first chromatography media is mixed mode chromatography media and wherein the second chromatography media is anion exchange chromatography media is acknowledged.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10, 12, 13 and 34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 12, 13 and 34 lacks antecedent basis because claim 1 does not recite “hydroxyapatite chromatography media:
Claim 10 recites that the buffer comprises about 0.75 to 1.5 M but the claim does not recite which component has this molar strength.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 4, 6-11 and  30-33  are  rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
 Claim 4 recites in part a, contacting the lysate or medium comprising CRM 197 with a mixed mode ion exchange media. This does not further limit the subject matter of claim 1 which recites in part a “mixed mode cation exchange media”.  




Claim Rejections - 35 USC § 102 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s)  1, 2, 4, 6, 7, 9, 10, 12-13, 14, 30-32 and 34 is/are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Goerke et al. US 2014/0193876 7/10/2014.

Claim 1: Goerke et al disclose a method for purifying CRM197 obtained from a bacterial cell culture (paragraph 49, 50, 54) comprising:
Contacting a bacterial cell lysate (cells are subjected to osmotic shock to release periplasmic contents of cell expressing the CRM197 (see paragraphs 59-60; the bacterial host cells include amongst other E. coli –see paragraph 49) or fermentation medium comprising CRM197 (secreted into the fermentation supernatant – paragraph 59) with a first chromatography 
Eluting the CRM197 to generate a first eluate comprising CRM197 – see paragraph 10-18;
Contacting the first eluate with a second chromatography media, wherein the second chromatography media is anion exchange chromatography media and is contacted with the first eluate under conditions in which CRM197 binds or does not bind to the anion exchange chromatography media – see paragraph 27; and
Eluting CRM197 to generate a second eluate comprising CRM197 or to generate a first flow through comprising CRM197 (see paragraph 27 for anion exchange chromatography).

Claim 2:  the method of claim 1 wherein the bacterial cell lysate or fermentation medium is clarified by centrifugation or depth filtration (see paragraph 24, 64-67).

Claim 4: the method of claim 1, wherein the chromatographic purification steps comprise
contacting the lysate or medium comprising CRM197 with a mixed mode ion exchange media comprising a negatively charged part and a hydrophobic part (combination of strong anion and weak cation exchange groups, respectively, with hydrophobic aromatic groups –see paragraph 101)  under conditions in which CRM197 binds to the mixed mode chromatography media and eluting CRM197  (see paragraph 100-128);
contacting the resulting eluate with an anion exchanger under conditions which CRM197 binds to the anion exchanger and eluting CRM197 –paragraph 27;
subjecting the resulting eluate to further purification steps with a hydroxyapatite chromatography media – see paragraph 128 disclosing a further purification and 

Claim 6:  the method of claim 4, wherein an eluate or flow-through comprising CRM197 is subjected to buffer exchange prior to contacting with a subsequent chromatography media – see paragraph 40, 88, 115 or an eluate or flow-through comprising CRM197 is subjected to diafiltration prior to contacting with a subsequent chromatography media –see paragraph 64-67.

Claim 7 (and claim 30 and claim 31):  the method of claim 4, wherein the mixed mode ion exchange media is equilibrated and/or washed with buffer having a pH above 5.85 e.g. 6.5 to 8 i.e. pH 6.5 = pH about 6.75 and a conductivity below about 11 mS/cm or conductivity of about 10 mS/cm i.e. less than 30 mS/cm. See paragraph 113.

Claim 9 and 32: the method of claim 7, wherein the mixed mode ion exchange media is washed with equilibration buffer comprising between about 50 mM to about 500 mM NaCl (0.01 to 0. 5 M NaCl  (equivalent to 10 mM to 500 mM) or 0.05 M NaCl (50 mM NaCl) or 0.1 M NaCl (100 mM NaCl)   at a pH between 6.5 to 7.0  (pH range from about 6.2 to 7. 8 or about 6.5 to 8 or pH 6.8 to 7.3  or pH 7) or washed at pH7 – pH about 6.75 (paragraph  113-114). The pH ranges which overlaps with the claimed range of pH 6.5 to 7 or about pH 6.75 anticipates the claimed range. See MPEP 2131.03.




Claim 12 and 34: the method of claim 1, wherein the hydroxyapatite chromatography media is equilibrated  and  washed with buffer comprising  1-10 mM sodium phosphate  or 
2 to 8 mM (NaPO4) and about 150 mM NaCl (110 mM NaCl), respectively
at about pH 7.4 (pH 7.1) (paragraph 86, 88-90) and CRM197 eluted from the hydroxyapatite chromatography media with at least one elution buffer comprising 50 mM sodium phosphate or 20- 100 mM sodium phosphate and about 150 mM NaCl i.e. 100 mM NaCl at pH  about 7.4 i.e. pH 7. See paragraphs 92 and 94.

Claim 13: the method of claim 1 wherein the hydroxyapatite chromatography media is equilibrated  and/or  washed with buffer comprising 1mM CaCl2 pH 7.2 (paragraphs 90 and 91) and CRM 197 eluted with a gradient 1M sodium sulfate, 1 mM CaCl2 (paragraph 92).

Claim 14: the method of claim 1, wherein the anion exchanger is bind and elute mode is equilibrated and/or washed with a solution comprising 10 mM to about 500 salts pH 6.9 to 7.6. – this pH range which overlaps with the claimed range of about pH 7 to 9 anticipates the claimed range. See MPEP 2131.03. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1, 2, 4, 6, 7, 9, 10-13, 14,  30-32 and 34  is/are rejected under 35 U.S.C. 103 as being unpatentable over Goerke et al. US 2014/0193876 7/10/2014 in view of Ait-Haddou et al. US 8,802,448 8/12/2014.
Goerke et al is set for above but does not disclose claim 11: wherein the mixed mode ion exchange media comprises a ligand comprising an aromatic group substituted with a primary amine and a carboxylic acid group.
Ait-Haddou et al disclose mixed mode ion exchange ligand comprising an aromatic group substituted with a primary amine and a carboxylic group- see columns 1-7.
Ait-Haddou et al disclose that the mixed mode chromatographic material that exhibit high binding capacity, specificity, and recovery and that can be regenerated 
It would have been prima facie obvious to a person of ordinary skill in the art as of the effective filing date to have used a mixed mode ion exchange ligand comprising an aromatic group substituted with a primary amine and a carboxylic group in the method of Goerke et al, thus resulting in the instant invention with a reasonable expectation of success. The motivation to do so is that Ait-Haddou et al disclose that the mixed mode ion exchange ligand comprising an aromatic group substituted with a primary amine and a carboxylic group exhibits high binding capacity, specificity, and recovery and that can be regenerated extensively without degradation in chromatographic performance.

Claim 1, 2, 4, 6, 7, 9, 10, 12, 13, 14 and  30-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goerke et al. US 2014/0193876 7/10/2014 in view of Gilljam et al. US 2013/0079498 3/28/2013 and Hirano et al. Journal of Chromatography A, 1338 (2014) 58-66.
Goerke et al is set for above but does not disclose claim 33, wherein the CRM197 is eluted from the mixed mode ion exchange media with a buffer comprising about 1M arginine at pH of about 9.
Gilljam et al disclose that in mixed mode ion exchange elution of the multimodal resin can be accomplished by addition of an amino acid, increased pH or an increased salt concentration or a combination thereof and these conditions provides advantage of inhibition of aggregation, preserving the native molecule structure and providing a low volume for the further downstream processing. See paragraph 36 and 50. Gilljam disclose that the range of arginine is about 0.1M to 2M or about 0.4M to 1.5M or 0.3M to 0.7M at pH 6-9.
Hirano et al disclose eluting a mixed mode ion exchange media with 1M arginine.   See page 58 column 2, page 59 column 1 first paragraph and p. 59 column 1 under section 2.2.
.


Claim 1, 2, 4, 6, 7, 9, 10, 12-13, 14, 15, 30-32 and 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goerke et al. US 2014/0193876 7/10/2014 in view of Linke et al. US 2013/0202626 8/8/2013.
Goerke is set forth above but does not disclose claim 15:  the method of claim 1, wherein CRM197 is eluted from the anion exchanger in bind and elute mode with a linear salt gradient comprising a segment comprising about 200 mM to about 280 mM salt at pH 7.0 to 9.0.
	Linke et al disclose a method for purifying a protein (such as diphtheria toxin and modified forms thereof see paragraph 42) using anion exchange (paragraph 51) in bind and elute mode (paragraph 108) wherein the protein is eluted with a linear gradient (paragraph 14, 109) wherein the gradient is from about 150 mM-300mM NaCl pH 8, 175 mM to about 275 mM NaCl pH or about 192 mM NaCl to about 245 mM NaCl pH 8. See paragraph 14.
 	It would have been prima facie obvious to a person of ordinary skill in the art as of the effective filing date to have eluted the anion exchanger of Goerke et al in bind and elute .

Claims 1, 2, 4, 6, 7, 9, 10, 12-13, 14, 19-20, 30-32  and 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goerke et al. US 2014/0193876 7/10/2014 in view of Moghadam et al. Rep Biochem Mol Biol 2015 Oct; 4(1):19-24 as evidenced by Holmes et al. The Journal of Infectious Diseases, 2000; 181 (Suppl 1) 1:S156-67.
Goerke is set forth above but does not disclose with respect to claims 19-20 that the bacterial cell lysate comprising CRM197 or the fermentation medium comprising CRM197 comprises a redox agent and optionally a solublization agent.
Moghadam et al disclose that recombinant proteins expressed in E. coli are usually deposited in inclusion bodies and that cysteine in the protein contribute to this process. See abstract.
Moghadam et al disclose treating a bacterial lysate comprising a heterologous cysteine rich protein with solublization buffer (solublization agent) and refolding buffer comprising a redox agent GSSG (glutathione disulfide). See figure 2 page 21. Moghadam et al disclose that gradual dilution of the cysteine rich recombinant protein into the refolding buffer improved the yield of the active form of the refolded protein over that of the un-refolded protein. See page 20 column 2 second paragraph.
It would have been prima facie obvious to a person of ordinary skill in the art as of the effective filing date to have contacted the bacterial lysate or fermentation media 1 with a redox agent and optionally a solublization buffer, thus resulting in the instant invention with a reasonable expectation of success. The motivation to do so is that Moghadam et al disclose that recombinant proteins expressed in E. coli are usually deposited in inclusion bodies and that cysteine in the protein contribute to this process and that  treating a bacterial lysate comprising a heterologous cysteine rich protein with solublization buffer (solublization agent) and refolding buffer comprising a redox agent GSSG (glutathione disulfide) and Moghadam et al disclose that gradual dilution of the cysteine rich recombinant protein into the refolding buffer improved the yield of the active form of the refolded protein over that of the un-refolded protein. 


Claims 1, 2, 4, 6, 7, 8, 9, 10, 12-13, 14, 30-32 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Goerke et al. US 2014/0193876 7/10/2014 in view of Blank et al. WO 2015/200645 12/30/2015.
Goerke et al does not disclose the method of claim 7 (and applicable to claim 30-31), wherein the mixed mode ion exchange media is equilibrated and/or washed with buffer having a pH between 6 and 8 and a conductivity of about 10 mS/cm 
Blank et al disclose a method for purifying a protein using mixed mode chromatography (see paragraph 7) wherein the mixed mode chromatography column is equilibrated and/or washed with a buffer having a pH between 6 to pH 8 e.g. about pH 7 (column 9) and a conductivity of about 10 mS/cm (see paragraph 20).
It would have been prima facie obvious to a person of ordinary skill in the art as of the effective filing date to have equilibrated and/or washed the mixed mode ion exchange media with buffer having a pH between 6 to 8 and a conductivity of about 10 mS/cm as taught by Blank et al, thus resulting in the instant invention with a reasonable expectation of success.



Status of the Claims
	Claims 1-2, 4, 6-15, 19-20 and 30-34 are rejected.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUWATOSIN A OGUNBIYI whose telephone number is (571)272-9939.  The examiner can normally be reached on IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on 5712720835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/OLUWATOSIN A OGUNBIYI/Primary Examiner, Art Unit 1645                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Holmes et al disclose that diphtheria toxin contains 4 cysteine residues. See page S158 column 2 2nd paragraph.